                Case: 2:21-cr-00166-ALM Doc #: 1 Filed: 04/27/21 Page: 1 of 4 PAGEID #: 1
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                   SouthernDistrict
                                                __________ Districtof
                                                                    of__________
                                                                       Ohio

                  United States of America                        )
                             v.                                   )
                                                                  )      Case No. 2:21-mj-297
                 Gildardo MEJIA-GUZMAN                            )
                                                                  )
                                                                  )
                                                                  )
                          Defendant(s)


                                                CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                    10/07/2019                 in the county of               Madison          in the
     Southern          District of             Ohio           , the defendant(s) violated:

            Code Section                                                    Offense Description

21 USC Section 846                             Conspiracy to possess with intent to distribute over 5 kilograms of a mixture
                                               or substance containing a detectable amount of heroin




         This criminal complaint is based on these facts:
See attached affidavit, which is incorporated by reference.




         ✔ Continued on the attached sheet.
         u


                                                                                             Complainant’s signature

                                                                                              Lance Jardot, SA
                                                                                              Printed name and title

Sworn to before me and signed in my presence.


Date:             04/27/2021
                                                                                                Judge’s signature

City and state:                         Columbus, Ohio                          Kimberly A. Jolson, U.S. Magistrate Judge
                                                                                              Printed name and title
       Case: 2:21-cr-00166-ALM Doc #: 1 Filed: 04/27/21 Page: 2 of 4 PAGEID #: 2




                AFFIDAFIT IN SUPPORT OF A CRIMINAL COMPLAINT


I, Lance Jardot, (hereafter referred to as affiant), being duly sworn, depose and state as follows:

                                            INTRODUCTION

       Your affiant has been a Special Agent of the Drug Enforcement Administration (DEA)
since February 2017, currently assigned to the Detroit Field Division, Columbus District Office.
As such, your affiant is an “investigative or law enforcement officer” of the United States within
the meaning of 18 U.S.C. § 2510(7), that is, an officer of the United States empowered by law to
conduct criminal investigations and make arrests for offenses enumerated in 18 U.S.C. § 2516.
Your affiant is empowered to investigate, to make arrests with or without warrants and to
execute search warrants under the authority of 21 U.S.C. § 878.

       Your affiant holds a Bachelor’s Degree in Interdisciplinary Studies (Criminal Justice &
Natural Sciences).

       Prior to being employed by the DEA, your affiant was employed as a Special Agent for
the Oklahoma Bureau of Narcotics (OBN). Your affiant has accumulated the following training
and experience:

 (a)     Your affiant has completed the DEA Basic Agent Training Academy; the Oklahoma
         Council on Law Enforcement Education and Training Basic Police Training Academy;
         and the Oklahoma Bureau of Narcotics – Basic Narcotics Investigator’s Course.

 (b)     Your affiant’s specialized narcotics-related training includes drug identification,
         interview and interrogation, managing informants, undercover operations, conspiracy
         investigations, surveillance and electronic monitoring techniques, tactical application of
         narcotics enforcement, search and seizure law, pharmaceutical diversion, clandestine
         drug labs, marijuana cultivation and money laundering investigations. Your affiant
         receives training on a daily basis by conducting criminal narcotic investigations and
         drawing on the expertise of agents more experienced than your affiant.

 (c)     As a DEA Special Agent, your affiant’s experience includes conducting and/or
         participating in the following: criminal arrests, interviewing drug users and drug
         distributors, undercover drug buys involving both confidential sources and undercover
         law enforcement agents, conducting surveillance, trash seizures, and executing search
         and seizure warrants.

         The information set forth in this affidavit comes from your affiant’s personal involvement
in this investigation, as well as information provided to your affiant by other law enforcement
officers. This affidavit is intended to show only that there is sufficient probable cause for the
requested criminal complaint and does not set forth all of my knowledge about this investigation.




                                             Page 1 of 3
     Case: 2:21-cr-00166-ALM Doc #: 1 Filed: 04/27/21 Page: 3 of 4 PAGEID #: 3




                                    PROBABLE CAUSE

        In approximately September of 2019, members of the Drug Enforcement Administration
(DEA) began an investigation into a Mexican based drug trafficking organization (DTO) that
provided 6 bricks of heroin, approximately 6.8 gross kilograms, to a DEA undercover (UC)
agent for transportation to the Columbus, Ohio area for distribution.

        On October 7, 2019, a DEA UC investigator exchanged a series of telephone calls with
an unknown male to arrange for the sale of 6 kilograms of heroin. The UC agreed to do the
exchange at the TA Travel Center located at 940 US-42, London, Ohio, located in the Southern
District of Ohio.

       On the same date, at approximately 12:50 p.m., investigators observed a silver Dodge
Dart bearing Ohio license plate HTG5150 arrive at the TA Travel Center, driven by Gildardo
MEJIA-GUZMAN. MEJIA-GUZMAN met with a DEA UC investigator and exchanged
approximately $52,000 in U.S. currency for 6 kilograms of “sham” heroin, fake drugs that were
made to appear like real drugs. MEJIA-GUZMAN then returned to the Dodge Dart with the
“sham” heroin and departed the area.

        At approximately 1:06 p.m., while traveling eastbound on I-70 towards Columbus,
MEJIA-GUZMAN was stopped by Troopers with the Ohio State Highway Patrol near mile
marker 90 in Madison County, Ohio. A probable cause search of the vehicle revealed a glass jar
containing marijuana, and a backpack that contained the 6 kilograms of “sham” heroin. Because
no Spanish speaking law enforcement agents were present, MEJIA-GUZMAN was transported
to the DEA Columbus District Office to be interviewed with the assistance of a Spanish speaking
investigator.

       Prior to the interview, a Spanish speaking DEA Agent read MEJIA-GUZMAN his
Miranda Warning in Spanish, and MEJIA-GUZMAN agreed to speak with investigators.
MEJIA-GUZMAN admitted that he was instructed to meet someone and pick up drugs from
them at a truck stop, and that he subsequently did that.




                                          Page 2 of 3
     Case: 2:21-cr-00166-ALM Doc #: 1 Filed: 04/27/21 Page: 4 of 4 PAGEID #: 4




        Based upon the above information, your affiant submits there is probable cause to believe
that Gildardo MEJIA-GUZMAN conspired to possess with the intent to distribute over 5
kilograms of a mixture or substance containing a detectable amount of heroin, in violation of 21
U.S.C. § 846.


                                                    ____________________________
                                                     _____________________
                                                    Lance
                                                     ance Jardot
                                                    Special Agent
                                                    Drug Enforcement Administration


                                                   27th
           Subscribed and sworn before me this ________ day of April, 2021.


           _______________________________
           Honorable Kimberly A. Jolson
           United States Magistrate Judge
           Southern District of Ohio




                                           Page 3 of 3
